SMITH, Justice.
The controlling questions involved in this appeal were certified to the Supreme Court on June 6, 1934. On December 31, 1934, the Supreme Court dismissed the certificate upon the ground that the questions certified had become moot by reason of the fact, ascertained and declared by the Supreme Court, that the assets of appellant, Commonwealth Bank & Trust Company, had been taken over, and its affairs are being liquidated, by the State Banking Commissioner, as provided by law. 77 S.W.(2d) 871.
For a like reason, then, we conclude that the questions presented in this appeal have become moot, and the appeal must be dismissed. We understand the effect of this action is to relegate appellee to the right to have his judgment certified by the clerk of the trial court to the State Banking Commissioner' to be liquidated by him in due order of precedence.
The appeal is dismissed, the costs hereof to be assessed against the appellant and bill thereof likewise certified to the Banking Commissioner for observance.